Exhibit 10.1

Execution Version

$150,000,000

ALTA MESA HOLDINGS, LP,

AND

ALTA MESA FINANCE SERVICES CORP.

9 5/8% SENIOR NOTES DUE 2018

PURCHASE AGREEMENT

October 3, 2012



--------------------------------------------------------------------------------

October 3, 2012

Wells Fargo Securities, LLC

301 South College Street

Charlotte, North Carolina 28288

Ladies and Gentlemen:

Alta Mesa Holdings, LP, a Texas limited partnership (the “Partnership”), and
Alta Mesa Finance Services Corp., a Delaware corporation (“Finance Corp.” and
together with the Partnership, the “Issuers”), propose to issue and sell to the
several purchasers named in Schedule I hereto (the “Initial Purchasers”), for
whom Wells Fargo Securities, LLC is acting as Representative (in such capacity,
the “Representative”), $150,000,000 aggregate principal amount of their 9  5/8%
Senior Notes due 2018 (the “Notes”), which will be unconditionally guaranteed on
a senior unsecured basis, as to principal, premium, if any, and interest (the
“Guarantees”) by the subsidiaries of the Partnership named in Schedule II hereto
(each individually, a “Guarantor” and collectively, the “Guarantors”). The Notes
will be issued pursuant to an Indenture (the “Indenture”) dated as of
October 13, 2010 among the Issuers, the Guarantors and Wells Fargo Bank, N.A.,
as Trustee (the “Trustee”), as amended and supplemented. The Notes will be
issued only in book-entry form in the name of Cede & Co., as nominee of The
Depository Trust Company (“DTC”) pursuant to a blanket letter of representations
from the Issuers and riders thereto. The Issuers have previously issued
$300,000,000 in aggregate principal amount of its 9  5/8% Senior Notes due 2018
(the “Existing Notes”) under the Indenture on October 13, 2010. The Notes
constitute “Additional Notes” (as such term is defined in the Indenture) under
the Indenture. Except as otherwise disclosed in the Offering Memorandum at the
Time of Sale and the Final Memorandum (as such terms are defined below), the
Notes will have terms identical to the Existing Notes and will be treated as a
single series of debt securities for all purposes under the Indenture.

The Notes (and the related Guarantees) will be offered and sold through the
Initial Purchasers without being registered under the Securities Act of 1933, as
amended (the “Securities Act”), to qualified institutional buyers in compliance
with the exemption from registration provided by Rule 144A under the Securities
Act and in offshore transactions in reliance on Regulation S under the
Securities Act (“Regulation S”). The Initial Purchasers have advised the Issuers
that they will offer and sell the Notes purchased by them hereunder in
accordance with Section 3 hereof as soon as the Representative deems advisable.

This Agreement, the Registration Rights Agreement, to be dated the Closing Date,
between the Initial Purchasers, the Issuers and the Guarantors (the
“Registration Rights Agreement”) and the Indenture are hereinafter collectively
referred to as the “Transaction Documents” and the execution and delivery of the
Transaction Documents and the transactions contemplated herein and therein are
hereinafter referred to as the “Transactions”.



--------------------------------------------------------------------------------

In connection with the sale of the Notes, the Issuers have prepared a
preliminary offering memorandum, dated October 2, 2012 (the “Preliminary
Memorandum”), the Offering Memorandum (as defined below) and a Final Memorandum
(as defined below), dated the date hereof. The Final Memorandum, the Preliminary
Memorandum and the Offering Memorandum are referred to herein as a “Memorandum.”
Each Memorandum sets forth certain information concerning the Issuers, the
Notes, the Transaction Documents and the Transactions. The Issuers hereby
confirm that they have authorized the use of the Preliminary Memorandum and the
Offering Memorandum, and any amendment or supplement thereto, in connection with
the offer and resale of the Notes by the Initial Purchasers.

Prior to the first time when the sales of the Notes were first made (the “Time
of Sale”), the Issuers have prepared and delivered to the Initial Purchasers a
pricing term sheet (the “Pricing Supplement”) dated October 3, 2012, in the form
attached as Schedule III hereto. The Pricing Supplement together with the
Preliminary Memorandum is referred to herein as the “Offering Memorandum.”

Promptly after the Time of Sale and in any event no later than the second
Business Day following the Time of Sale, the Issuers will prepare and deliver to
each Initial Purchaser a Final Offering Memorandum (the “Final Memorandum”),
which will consist of the Preliminary Offering Memorandum with such changes
therein as are required to reflect the information contained in the Pricing
Supplement, and from and after the time such Final Memorandum is delivered to
each Initial Purchaser, all references herein to the Offering Memorandum shall
be deemed to be a reference to both the Offering Memorandum and the Final
Memorandum.

Alta Mesa Holdings GP, LLC, a Texas limited liability company (the “General
Partner”), is the sole general partner of the Partnership. The Partnership is
the sole stockholder of Finance Corp. Alta Mesa GP, LLC, a Texas limited
liability company and a wholly owned subsidiary of the Partnership (“Operating
GP”), is the sole general partner of Aransas Resources, L.P., a Texas limited
partnership (“Aransas Resources”), Buckeye Production Company, LP, a Texas
limited partnership (“Buckeye”), Galveston Bay Resources, LP, a Texas limited
partnership (“Galveston Bay Resources”), Louisiana Exploration & Acquisitions,
LP, a Texas limited partnership (“Louisiana Acquisitions”), Navasota Resources,
Ltd., LLP, a Texas limited liability partnership (“Navasota”), Nueces Resources,
LP, a Texas limited partnership (“Nueces Resources”), Oklahoma Energy
Acquisitions, LP (“Oklahoma Acquisitions”), Orion Operating Company, LP, a Texas
limited partnership (“Orion Operating”), Petro Acquisitions, LP, a Texas limited
partnership (“Petro Acquisitions”), Petro Operating Company, LP, a Texas limited
partnership (“Petro Operating”), Texas Energy Acquisitions, LP, a Texas limited
partnership (“Texas Acquisitions”), and Alta Mesa Services, LP, a Texas limited
partnership (“Services LP,” and together with Aransas Resources, Buckeye,
Galveston Bay Resources, Louisiana Acquisitions, Navasota, Nueces Resources,
Oklahoma Acquisitions, Orion Operating, Petro Acquisitions, Petro Operating and
Texas Acquisitions, collectively, the “Operating Partnerships”), and the
Partnership is the sole limited partner of the Operating Partnerships (other
than Orion Operating, in which the Partnership owns a 90% limited partner
interest).

The Partnership owns, among other things, 100% of the limited liability company
interests in Alta Mesa Acquisition Sub, LLC, a Texas limited liability company
(“Alta Mesa Acquisition”), Virginia Oil and Gas, LLC, a Delaware limited
liability company (“Virginia”), Alta Mesa Drilling, LLC, a Texas limited
liability company (“Alta Mesa Drilling”), Alabama Energy Resources LLC, a Texas
limited liability company (“Alabama Energy”), Alta Mesa

 

2



--------------------------------------------------------------------------------

Eagle, LLC, a Texas limited liability company (“Alta Mesa Eagle”), Alta Mesa
Energy LLC, a Texas limited liability company (“Alta Mesa Energy”), and AM Idaho
LLC, a Texas limited liability company (“AM Idaho”). Alta Mesa Acquisition owns
100% of the limited liability company interests in Cairn Energy USA, LLC, a
Delaware limited liability company (“Cairn”), The Meridian Resource, LLC, a
Delaware limited liability company (“Meridian Resource”), The Meridian
Production, LLC, a Texas limited liability company (“Meridian Production”),
Sundance Acquisition, LLC, a Texas limited liability company (“Sundance”), TE
TMR, LLC, a Texas limited liability company (“TE TMR”), TMR Drilling, LLC, a
Texas limited liability company (“TMR Drilling”), TMR Equipment, LLC, a Texas
limited liability company (“TMR Equipment”), New Exploration Technologies
Company, L.L.C., a Texas limited liability company (“New Exploration”), The
Meridian Resource & Exploration LLC, a Delaware limited liability company
(“Meridian Resource & Exploration”), and Louisiana Onshore Properties LLC, a
Delaware limited liability company (“Louisiana Onshore”, and together with
Cairn, Meridian Resource, Meridian Production, Sundance, TE TMR, TMR Drilling,
TMR Equipment, New Exploration and Meridian Resource & Exploration, the
“Acquisition Subsidiaries”).

Cairn owns 100% of the outstanding limited liability company interests in FBB
Anadarko, LLC, a Delaware limited liability company (“FBBA”).

Louisiana Acquisitions owns 100% of the outstanding limited liability company
interests in Louisiana Exploration & Acquisition Partnership, LLC, a Delaware
limited liability company (“LEAP”).

Navasota owns 100% of the outstanding limited liability company interests in
Hilltop Acquisition LLC, a Delaware limited liability company (“Hilltop”).

Aransas Resources owns 100% of the outstanding limited liability company
interests in ARI Development, LLC, a Delaware limited liability company (“ARI
Development”), 100% of the outstanding limited liability company interests in
Brayton Management GP, LLC, a Texas limited liability company (“Brayton
Management”), and 100% of the outstanding limited liability company interests in
Brayton Management GP II, LLC, a Texas limited liability company (“Brayton
Management II”).

Less than 100% of the interests in the following entities are owned directly by
the Partnership or through its wholly-owned subsidiaries: Brayton Resources,
L.P., a Texas limited partnership (“Brayton Resources”), Brayton Resources II,
L.P., a Texas limited partnership (“Brayton Resources II”), Orion Operating and
LEADS Resources, LLC, a Texas limited liability company (“LEADS”).

For the purposes of this Agreement, (i) the term “Alta Mesa Subsidiaries” shall
mean the Operating GP, the Operating Partnerships, Services LP, Alta Mesa
Drilling, Virginia, Alta Mesa Acquisition, Alabama Energy, Alta Mesa Eagle, Alta
Mesa Energy, AM Idaho, the Acquisition Subsidiaries, FBBA, LEADS, Hilltop, ARI
Development, Brayton Management, Brayton Management II, Brayton Resources,
Brayton Resources II and LEAP, (ii) the term “Alta Mesa Entities” shall mean the
General Partner, the Partnership, Finance Corp. and the Alta Mesa Subsidiaries
and (iii) the term “Permitted Liens” shall mean liens, encumbrances and/or
security interests granted by the Partnership or its affiliates to Wells Fargo
Bank, N.A. and the other lenders (collectively, the “Alta Mesa Lenders”), named
in the Partnership’s Sixth Amended and Restated Credit Agreement dated as of
May 13, 2010, as amended (as further amended, the “Alta Mesa Credit Agreement”).

 

3



--------------------------------------------------------------------------------

1. Representations and Warranties of the Issuers and the Guarantors . The
Issuers and the Guarantors jointly and severally represent and warrant to, and
agree with, each of the Initial Purchasers that:

(a) The Preliminary Memorandum as of its date did not contain; the Offering
Memorandum at the Time of Sale and at the Closing Date; and the Final
Memorandum, and any amendment or supplement thereto does not and will not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided, however, that the
representations or warranties set forth in this paragraph shall not apply to
statements in or omissions from any Memorandum made in reliance upon and in
conformity with information furnished in writing to the Issuers by the Initial
Purchasers through the Representative expressly for use therein, as specified in
Section 11. The statistical and industry data included in each Memorandum are
based on or derived from sources that the Issuers believe to be reliable and
accurate. The documents incorporated by reference in the Preliminary Memorandum,
the Offering Memorandum and the Final Memorandum, when they became effective or
were filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or Exchange Act, as
applicable, and none of such documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and any further documents so filed
and incorporated by reference in the Preliminary Memorandum, the Offering
Memorandum or the Final Memorandum, when such documents become effective or are
filed with the Commission, as the case may be, will conform in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(b) The Partnership (including its agents and representatives, other than the
Initial Purchasers in their capacity as such) has not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Notes (each such communication by the
Partnership or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Memorandum, (ii) the Final
Memorandum, (iii) the Pricing Supplement, which constitutes part of the Offering
Memorandum, and

 

4



--------------------------------------------------------------------------------

(iv) any electronic road show or other written communications, in each case used
in accordance with Section 4(c). Each such Issuer Written Communication, when
taken together with the Offering Memorandum, did not, and at the Closing Date
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that the
Issuers and the Guarantors make no representation and warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Partnership in writing by such Initial Purchaser
through the Representative expressly for use in any Issuer Written
Communication.

(c) The Partnership has been duly formed and is validly existing in good
standing as a limited partnership under the Texas Business Organizations Code
(the “TBOC”), with full partnership power and authority to own or lease and
operate its properties and to conduct its business as presently conducted and as
described in any Memorandum (and any amendment or supplement thereto), in each
case in all material respects. The Partnership is duly registered or qualified
as a foreign limited partnership for the transaction of business under the laws
of each jurisdiction in which the character of the business conducted by it at
the Closing Date or the nature or location of the properties to be owned or
leased by it at the Closing Date makes such registration or qualification
necessary, except where the failure so to register or qualify would not have a
Material Adverse Effect. “Material Adverse Effect” shall mean a material adverse
effect on (i) the condition (financial or otherwise), business, properties, net
worth or results of operations of the Issuers and each Guarantor, considered as
one enterprise, or (ii) the ability of the Issuers and each Guarantor to perform
their obligations under the Notes, the Guarantees or the Transaction Documents.

(d) Finance Corp. has been duly incorporated and is validly existing in good
standing as a corporation under the Delaware General Corporation Law (the
“DGCL”), with full corporate power and authority to conduct its business as
presently conducted and as described in any Memorandum (and any amendment or
supplement thereto) in each case in all material respects. Finance Corp. is duly
registered or qualified as a foreign corporation for the transaction of business
under the laws of each jurisdiction in which the character of the business
conducted by it at the Closing Date makes such registration or qualification
necessary, except where the failure so to register or qualify would not have a
Material Adverse Effect.

(e) The General Partner has been duly formed and is validly existing in good
standing as a limited liability company under the TBOC and with respect to the
General Partner, to act as general partner of the Partnership in each case in
all material respects. The General Partner is duly registered or qualified as a
foreign limited liability company for the transaction of business under the laws
of each jurisdiction in which the character of the business conducted by it at
the Closing Date or the nature or location of the properties owned or leased by
it at the Closing Date makes such registration or qualification necessary,
except where the failure so to register or qualify would not have a Material
Adverse Effect.

 

5



--------------------------------------------------------------------------------

(f) The Alta Mesa Subsidiaries have been duly organized and are validly existing
and in good standing under the laws of their respective jurisdictions of
organization, are duly qualified to do business and are in good standing in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, and have all
power and authority necessary to own or lease and operate their respective
properties and to conduct their businesses as presently conducted and as
described in any Memorandum (and any amendment or supplement thereto) in each
case in all material respects. Each Alta Mesa Subsidiary is duly registered or
qualified as a foreign corporation for the transaction of business under the
laws of each jurisdiction in which the character of the business conducted by it
at the Closing Date or the nature or location of the properties owned or leased
by it at the Closing Date makes such registration or qualification necessary,
except where the failure so to register or qualify would not have a Material
Adverse Effect.

(g) The General Partner is the sole general partner of the Partnership with a
0.1% general partner interest in the Partnership; such general partner interest
has been duly authorized and validly issued in accordance with the First Amended
and Restated Agreement of Limited Partnership of Alta Mesa Holdings, LP, dated
September 1, 2006, as amended by Amendment Number One, dated May 12, 2010, and
Amendment Number Two, dated as of October 7, 2010 (the “Partnership Agreement”);
and the General Partner owns such general partner interest free and clear of all
liens, encumbrances, security interests, charges or claims, except applicable
securities laws and any restrictions set forth in the Partnership Agreement.

(h) All of the issued shares of capital stock, partnership interests, limited
liability company interests or other ownership interest of each Alta Mesa
Subsidiary has been duly and validly authorized and issued, are fully paid (to
the extent required under the applicable certificate of incorporation, limited
partnership agreement or limited liability company agreement of each Alta Mesa
Subsidiary and non-assessable (except as such non-assessability may be affected
by Sections 18-607 and 18-804 of the Delaware Limited Liability Company Act or
Sections 101.206 and 153.210 of the TBOC, as applicable), and are owned 100%
directly or through wholly-owned subsidiaries by the Partnership (excluding
Orion Operating, Services LP, LEADS, Brayton Resources and Brayton Resources
II), free and clear of all liens, encumbrances, equities or claims, except for
Permitted Liens, applicable securities laws and any restrictions set forth in
the applicable certificate of incorporation, limited partnership agreement or
limited liability company agreement. Other than its ownership interests in the
Alta Mesa Subsidiaries, the Partnership does not own, directly or indirectly,
any equity or long-term debt securities of any corporation, partnership, limited
liability company, joint venture, association or other entity, except Orion
Drilling Company, LP.

 

6



--------------------------------------------------------------------------------

(i) The Issuers have all limited partnership or corporate right, power and
authority, as the case may be, and authority necessary to enter into and perform
their obligations under the Transaction Documents, the Notes and the Exchange
Notes (as defined in the Registration Rights Agreement), and to carry out all
the terms and provisions hereof and thereof to be carried out by them.

(j) Each Guarantor has full right, power and authority to enter into the
Transaction Documents, as applicable, and to carry out all the terms and
provisions hereof and thereof to be carried out by each Guarantor, as
applicable.

(k) No Guarantor is prohibited, directly or indirectly, from paying any
dividends to an Issuer, from making any other distribution on such subsidiary’s
capital stock, from repaying to an Issuer any loans or advances to such
subsidiary from an Issuer or from transferring any of such subsidiary’s property
or assets to an Issuer or any other subsidiary of an Issuer in accordance with
its organizational documents, except as provided by applicable laws or
regulations, by the Indenture or as disclosed in the Offering Memorandum.

(l) Except for rights described in the Offering Memorandum, or for rights that
have been waived, there are no preemptive rights or other rights to subscribe
for or to purchase, nor any restriction upon the voting or transfer of, any
partnership or member interests in the Issuers or Guarantors, in each case
pursuant to the organizational documents or any agreement or other instrument to
which any Issuer or Guarantor is a party or by which any of them may be bound.
Except as described in the Offering Memorandum, there are not outstanding
options or warrants to purchase any partnership or limited liability company
interests in any Issuer or Guarantor.

(m) This Agreement has been duly authorized, executed and delivered by the
Issuers and each Guarantor.

(n) The Indenture was duly authorized, executed and delivered by the Issuers and
each Guarantor and constitutes the legal, valid and binding obligation of the
Issuers and each Guarantor, enforceable against the Issuers and each Guarantor
in accordance with its terms; provided that the enforceability hereof may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing; and the Indenture
conforms in all material respects to the description thereof in the Offering
Memorandum.

 

7



--------------------------------------------------------------------------------

(o) The Registration Rights Agreement has been duly authorized by the Issuers
and each Guarantor and, on the Closing Date, will have been duly executed and
delivered by the Issuers and each Guarantor, and (assuming the due
authorization, execution and delivery by the Initial Purchasers) will constitute
the legal, valid and binding obligation of the Issuers and each Guarantor,
enforceable against the Issuers and each Guarantor in accordance with its terms;
provided that the enforceability hereof may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (ii) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing; and the Registration Rights Agreement will
conform in all material respects to the description thereof in the Offering
Memorandum.

(p) The Indenture conforms to the requirements of the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”), and to the rules and regulations
of the Securities and Exchange Commission (the “Commission”) applicable to an
indenture that is qualified thereunder.

(q) The Notes have been duly authorized by the Issuers and when duly executed
and authenticated in the manner provided for in the Indenture and delivered to
and paid for by the Initial Purchasers as provided in this Agreement, will
constitute the legal, valid and binding obligations of the Issuers, enforceable
against the Issuers in accordance with their terms and will be entitled to the
benefits of the Indenture and the Registration Rights Agreement; provided that
the enforceability hereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) or (ii) public policy, applicable law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing; the Guarantees have been duly authorized by the
Guarantors and, on the Closing Date, upon the due issuance and delivery of the
related Notes, will constitute valid and legally binding obligations of each of
the Guarantors and enforceable against the Guarantors in accordance with their
terms, and will be entitled to the benefits of the Indenture; provided that the
enforceability hereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) or (ii) public policy, applicable law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing; the Exchange Notes have been duly authorized by the
Issuers and, when executed and authenticated in the manner provided for in the
Registration Rights Agreement and the Indenture, will constitute the legal,
valid and binding obligations of the

 

8



--------------------------------------------------------------------------------

Issuers, enforceable against the Issuers in accordance with their terms and will
be entitled to the benefits of the Indenture and the Registration Rights
Agreement; provided that the enforceability hereof may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) or (ii) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing; and the Notes, the Guarantees and the Exchange
Notes will conform in all material respects to the descriptions thereof in the
Offering Memorandum.

(r) The limited liability company agreement of the General Partner (the “General
Partner LLC Agreement”) has been duly authorized, executed and delivered by Alta
Mesa Resources, LP, a Texas limited partnership (f/k/a Alta Mesa Resources,
Inc., a Texas corporation) (“Alta Mesa Resources”), and is a valid and legally
binding agreement of Alta Mesa Resources enforceable against Alta Mesa Resources
in accordance with its terms; the Partnership Agreement has been duly
authorized, executed and delivered by the General Partner and is a valid and
legally binding agreement of the General Partner, enforceable against the
General Partner in accordance with its terms; the certificate of incorporation,
certificate of formation, bylaws, limited liability company agreement, limited
partnership agreement or other organizational documents, as applicable, of the
Alta Mesa Subsidiaries (collectively, the “Subsidiary Operating Agreements” and,
together with the Partnership Agreement, as amended to date, the
“Operative Agreements”) have been duly authorized, executed and delivered by the
Alta Mesa Entities that are parties thereto, as applicable, and are valid and
legally binding agreements of the respective parties thereto, enforceable
against the respective parties thereto in accordance with their terms; provided
that, with respect to each agreement described in this Section 1(r), the
enforceability thereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) or (ii) public policy, applicable law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing.

(s) Except as described in the Offering Memorandum, there is no action, suit,
inquiry, proceeding or investigation by or before any court or governmental or
other regulatory or administrative agency or commission pending or, to the best
knowledge of the Issuers and the Guarantors, threatened, against or involving
any of the Issuers or Guarantors, or to which any of their properties are
subject, which is reasonably likely to, individually or in the aggregate result
in a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(t) There are no agreements, contracts, indentures, leases or other instruments
that would be required to be described by the Securities Act in a registration
statement on Form S-1 to be filed with the Commission, other than customary
compensatory arrangements and employee benefit plans, and that is not so
described in each Memorandum. All such contracts to which any of the Issuers or
Guarantors is a party that are described in the Offering Memorandum have been
duly authorized, executed and delivered by the Issuer or Guarantor that are
parties thereto, constitute valid and binding agreements of the Issuer or
Guarantor that are parties thereto and are enforceable against the Issuer or
Guarantor that are parties thereto in accordance with the terms thereof, except
as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) or (ii) public policy, applicable law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing. To the knowledge of the Issuers and the Guarantors, no
third party is in breach of or violation of, or in default under, any of such
contracts, which default would, if continued, have a Material Adverse Effect.

(u) None of the Issuers or Guarantors is (i) in violation of (A) its certificate
or agreement of limited partnership, certificate of formation, limited liability
company agreement, certificate or articles of incorporation or bylaws, or other
organizational documents, or (B) any law, statute, ordinance, administrative or
governmental rule or regulation applicable to it, the violation of which would
have a Material Adverse Effect, or (C) any judgment, decree or injunction of any
court or governmental agency or body having jurisdiction over it, the violation
of which would have a Material Adverse Effect; or (ii) in breach or default, and
no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in (A) any bond, debenture, note or any other
evidence of indebtedness or (B) any agreement, contract, indenture, lease or
other document or instrument (each of (ii)(A) and (ii)(B), an “Existing
Instrument”) to which it is a party or by which any of its properties may be
bound, which breach or default would have a Material Adverse Effect. To the
knowledge of the Issuers and the Guarantors, no third party to any Existing
Instrument is in default under any such Existing Instrument, which default
would, if continued, have a Material Adverse Effect.

(v) The execution, delivery and performance by the Issuers and each Guarantor of
this Agreement and the other Transaction Documents, the issuance and sale of the
Notes (including the Guarantees) and the compliance by the Issuers and each
Guarantor with all of the provisions of the Notes, the Exchange Notes, the
Indenture, the Registration Rights Agreement and this Agreement and the
consummation of the transactions contemplated hereby and thereby will not
(i) require the consent, approval, authorization, order, registration or filing
or qualification with, any governmental authority or court, or body or
arbitrator having jurisdiction over an Issuer or any Guarantor, except such as
may be

 

10



--------------------------------------------------------------------------------

required by the securities or Blue Sky laws of the various states in connection
with the offer or sale of the Notes and by Federal and state securities laws
with respect to the obligations of an Issuer or any Guarantor under the
Registration Rights Agreement, (ii) conflicts with or will conflict with or
constitutes or will constitute a breach or violation of, or a default under, the
certificate or agreement of limited partnership, certificate of formation,
limited liability company agreement, certificate or articles of incorporation or
bylaws or other organizational documents of any of the Issuers or Guarantors,
(iii) conflicts with or will conflict with or constitute or will constitute a
breach or violation of, or a default under, any Existing Instrument to which any
of the Issuers or Guarantors is a party or by which any of their respective
properties may be bound, (iv) violates or will violate any statute, law,
regulation, ruling, filing, judgment, injunction, order or decree applicable to
any of the Issuers or Guarantors or any of their properties, or (v) results in
or will result in the creation or imposition of any lien, encumbrance, security
interest, equity, charge or claim upon any property or assets of any of the
Issuers or Guarantors (other than the Permitted Liens, applicable securities
laws and any restrictions set forth in the governing documents of the Issuers or
Guarantors) pursuant to, or requires the consent of any other party to, any
Existing Instrument (except as noted above), except in case of (i), (iii),
(iv) or (v) above, for such consents that if not obtained or conflicts,
breaches, defaults, liens, encumbrances, security interests, charges or claims
that will not, individually or in the aggregate, result in a Material Adverse
Effect.

(w) UHY LLP, the certified public accountants who have certified the audited
financial statements of the Partnership (including the related notes thereto and
supporting schedules) incorporated by reference in the Offering Memorandum (or
any amendment or supplement thereto), are to the Partnership’s knowledge,
independent public accountants as required by the Securities Act and the
Exchange Act.

(x) On June 30, 2012, the Partnership had, on the consolidated basis indicated
in the Offering Memorandum (and any amendment or supplement thereto), a
capitalization as set forth therein. The historical financial statements,
together with related schedules and notes, included or incorporated by reference
in the Offering Memorandum (and any amendment or supplement thereto), present
fairly in all material respects the financial condition, results of operations,
cash flows and changes in financial position of the entities purported to be
shown thereby on the basis stated in the Offering Memorandum at the respective
dates or for the respective periods to which they apply; such statements and
related schedules and notes have been prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved, except as disclosed therein; and the other financial information
included in each of the Preliminary Offering Memorandum and the Offering
Memorandum has been derived from the accounting records of the Partnership and
the Alta Mesa Subsidiaries and presents fairly the information shown.

 

11



--------------------------------------------------------------------------------

(y) Except as disclosed in the Offering Memorandum (or any amendment or
supplement thereto), since the date of the most recent financial statements of
the Partnership in the Offering Memorandum (or any amendment or supplement
thereto), (i) none of the Issuers or Guarantors has incurred any material
liabilities or obligations, indirect, direct or contingent, or entered into any
transaction that is not in the ordinary course of business, (ii) none of the
Issuers or Guarantors has sustained any material loss or interference with its
business or properties from fire, flood, windstorm, accident or other calamity,
whether or not covered by insurance or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, (iii) there has not been any change in the capital stock
or long-term debt of the Partnership or any of the Alta Mesa Subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Partnership on any class of equity interests, (iv) none of the
Issuers or Guarantors is in default under the terms of any outstanding debt
obligations, (v) there has not been any change in the capitalization or any
material change in the indebtedness of any of the Issuers or Guarantors (other
than in the ordinary course of business) and (vi) there has not been any
Material Adverse Effect involving or that may reasonably be expected to result
in a Material Adverse Effect, in the condition (financial or otherwise),
business, prospects, properties, net worth or result of operations of the
Issuers or Guarantors taken as a whole.

(z) The oil and natural gas reserve estimates of the Partnership as of
December 31, 2011 contained or incorporated by reference in the Preliminary
Offering Memorandum, the Offering Memorandum and the Final Offering Memorandum
are derived from reports that have been prepared by either (i) T.J. Smith &
Company, Inc. (“T.J. Smith”) or (ii) W.D. Von Gonten & Company (“Von Gonten”),
as set forth and to the extent indicated therein, and such estimates fairly
reflect, in all material respects, the oil and natural gas reserves of the
Partnership and the Alta Mesa Subsidiaries at December 31, 2011 and are in
accordance, in all material respects, with Commission rules and guidelines that
are currently in effect for oil and gas producing companies. The oil and natural
gas reserve estimates of the Partnership and the Alta Mesa Subsidiaries as of
December 31, 2011 contained or incorporated by reference in the Preliminary
Offering Memorandum, the Offering Memorandum and the Final Offering Memorandum
are derived from a report prepared by the Partnership’s internal engineers and
audited by Netherland Sewell & Associates, Inc. (“Netherland Sewell”) and such
estimates fairly reflect, in all material respects, the oil and natural gas
reserves of the Partnership and the Alta Mesa Subsidiaries as of December 31,
2011 and are in accordance, in all material respects, with Commission rules and
guidelines that are currently in effect for oil and gas producing companies.

 

12



--------------------------------------------------------------------------------

(aa) Each of T.J. Smith, Von Gonten and Netherland Sewell have represented to
the Partnership that they are independent petroleum engineers with respect to
the Partnership for the periods set forth in the Preliminary Offering
Memorandum, the Offering Memorandum and the Final Offering Memorandum.

(bb) At the Closing Date, each of the Issuers or Guarantors will have filed (or
obtained extensions with respect to) all tax returns required to be filed, which
returns will be complete and correct in all material respects, and has timely
paid all taxes shown to be due, if any, pursuant to such returns, other than
those (i) which are being contested in good faith and for which adequate
reserves have been established in accordance with generally accepted accounting
principles or (ii) which, if not paid, would not have a Material Adverse Effect.

(cc) Except as set forth in the Offering Memorandum, there are no transactions,
other than customary compensatory relationships, with “Affiliates” (as defined
in Rule 405 promulgated under the Securities Act) or any officer, director or to
the Partnership’s knowledge any security holder of the Issuers or Guarantors
(whether or not an Affiliate) that would be required to be described by the
Securities Act in a registration statement on Form S-1 to be filed with the
Commission and that is not so described or incorporated by reference in each
Memorandum. Additionally, no relationship, direct or indirect, exists between
any of the Issuers or Guarantors on the one hand, and the directors, officers,
stockholders, customers or suppliers of any of the Issuers or Guarantors on the
other hand, that would be required to be described by the Securities Act in a
registration statement on Form S-1 to be filed with the Commission and that is
not so described or incorporated by reference in each Memorandum.

(dd) None of the Issuers or Guarantors is now, and after the sale of the Notes
and application of the net proceeds from such sale as described in the Offering
Memorandum under the caption “Use of Proceeds” none of them will be, an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an investment company within the meaning of the Investment
Company Act of 1940, as amended.

(ee) Each of the Partnership or the Alta Mesa Subsidiaries has good and valid
title to all property (real and personal) that is material to the respective
businesses of the Partnership and the Alta Mesa Subsidiaries, free and clear of
all liens, claims, security interests or other encumbrances except (i) such as
are described in the Offering Memorandum, (ii) Permitted Liens, (iii) applicable
securities laws, (iv) restrictions set forth in the governing documents of the
Issuers or Guarantors or (v) such as are not materially burdensome and do not
have or will not result in a Material Adverse Effect. All oil and gas property
held by the Issuers or Guarantors is held by them under valid, enforceable oil
and gas leases subject only to exceptions as in the aggregate are not materially
burdensome and do not have and will not result in a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(ff) The Partnership and the Alta Mesa Subsidiaries own or possess adequate
rights to use all material patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of their respective businesses.

(gg) Each of the Partnership and the Alta Mesa Subsidiaries has all permits,
licenses, franchises, approvals, consents and authorizations of governmental or
regulatory authorities (hereinafter “Permit” or “Permits”) other than Permits
related to Environmental Laws, as are necessary to own or lease its properties
and to conduct its business in the manner described in the Offering Memorandum,
subject to such qualifications as may be set forth in the Offering Memorandum,
except where the failure to have obtained any such Permit has not had and will
not have a Material Adverse Effect; and except as described in each of the
Preliminary Offering Memorandum or as will not have a Material Adverse Effect,
the Offering Memorandum and the Final Offering Memorandum, neither the
Partnership nor any of its Subsidiaries has received notice of any revocation or
modification of any such Permit has any reason to believe that any such Permit
will not be renewed in the ordinary course.

(hh) The Issuers and the Guarantors maintain a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorizations, (iv) the
recorded amount of assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences and
(v) the interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum and the Final Memorandum
have been prepared in all material respects in accordance with the Commission’s
rules and guidelines applicable thereto.

(ii) Except as described in the Offering Memorandum, the Issuers and the
Guarantors (i) are and, during the relevant time periods specified in all
applicable statutes of limitations, have been in compliance with any and all
applicable federal, state, local and foreign laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all Permits required of them under applicable Environmental
Laws to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such Permit, except where such noncompliance with
Environmental Laws, failure to receive required Permits or failure to comply
with the terms and conditions of such Permits would not, individually or in the
aggregate, have a Material Adverse Effect. None of the Issuers or the Guarantors
have received any written notice of any actual or potential material liability
under or relating to any Environmental Laws, including for the investigation or

 

14



--------------------------------------------------------------------------------

remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and have no knowledge of any event or
condition that would reasonably be expected to result in any such notice. In the
ordinary course of its business, each of the Issuers and the Guarantors conducts
a periodic review of the effect of Environmental Laws on its business,
operations and properties, in the course of which it identifies and evaluates
associated costs and liabilities (including any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any Permit, any related constraints on operating
activities and any reasonably foreseeable liabilities to third parties). On the
basis of such review and amount of its established reserves, each of the Issuers
and the Guarantors has reasonably concluded that such associated costs and
liabilities would not, individually or in the aggregate, result in a Material
Adverse Effect.

(jj) The Partnership and its subsidiaries maintain insurance of such amounts and
covering such risk as the Partnership reasonably considers adequate for its
properties and the conduct of its business and is customary in the businesses in
which they are engaged; and neither the Partnership nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business, except in either case as would not have a
Material Adverse Effect.

(kk) Any “employee benefit plans” (as defined under the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) to which the Issuers, the
Guarantors or their “ERISA Affiliates” (as defined below) is a party to, or has
any liability with respect to (collectively, the “Plans”), are in material
compliance with ERISA and all other applicable state and federal laws. No
“reportable event” (as defined in ERISA) has occurred with respect to the Plans.
The Plans, if they were to be terminated as of the Closing Date, would not have
any “amount of unfunded benefit liabilities” (as defined in ERISA). None of the
Issuers or the Guarantors, nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, the Plans or (ii) Sections 412,
4971, 4975 or 4980B of the Code. Each “employee benefit plan” established or
maintained by any Issuer or Guarantor or any of their ERISA Affiliates that is
intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or failure to act, that would cause the
loss of such qualification. “ERISA Affiliate” means, with respect to any Issuer
or Guarantor, any member of any group or organization described in Sections
414(b), (c), (m) or (o) of the Internal Revenue Code of 1986 (as amended, the
“Code”) of which such entity is a member.

 

15



--------------------------------------------------------------------------------

(ll) No labor disturbance by or dispute with employees of the Issuers or any of
their subsidiaries exists or, to the knowledge of the Issuers and each of the
Guarantors, is contemplated or threatened and neither the Issuers nor any
Guarantor is aware of any existing or imminent labor disturbance by, or dispute
with, the employees of any of the Issuers or its subsidiaries or any of their
principal suppliers, contractors or customers, except as would not have a
Material Adverse Effect.

(mm) None of the Partnership or its subsidiaries nor, to the Partnership’s
knowledge, any employee or agent of the Partnership or its subsidiaries has made
any payment of funds of the Partnership or its subsidiaries or received or
retained any funds in violation of any law, rule or regulation (including,
without limitation, the Foreign Corrupt Practices Act of 1977), which payment,
receipt or retention of funds is of a character required to be disclosed in the
Offering Memorandum.

(nn) The operations of the Issuers and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Issuers or any of their subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Issuers, threatened.

(oo) None of the Issuers, any of their subsidiaries or, to the knowledge of the
Issuers, any director, officer, agent, employee or Affiliate of the Issuers or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Issuers will not directly or indirectly use the proceeds of
the offering of the Notes hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(pp) Each of the Issuers and each Guarantor is not now nor after giving effect
to the issuance of the Notes and the execution, delivery and performance of the
Notes, the Guarantees or the Transaction Documents and the consummation of the
transactions contemplated thereby or described in the Preliminary Memorandum or
the Offering Memorandum, will be (i) insolvent, (ii) left with unreasonably
small capital with which to engage in its anticipated business or
(iii) incurring debts or other obligations beyond its ability to pay such debts
or obligations as they become due.

 

16



--------------------------------------------------------------------------------

(qq) The Issuers and their Affiliates (as defined in Rule 501(b) of Regulation D
under the Securities Act (“Regulation D”)) have not distributed and, prior to
the later of (i) the Closing Date and (ii) the completion of the distribution of
the Notes, will not distribute any offering material in connection with the
offering and sale of the Notes other than the Preliminary Memorandum, the
Offering Memorandum, the Pricing Supplement or any amendment or supplement
thereto.

(rr) The statements set forth in the Offering Memorandum under the caption
“Description of Notes”, insofar as they purport to constitute a summary of the
terms of the Notes, and under the captions “Description of Certain Indebtedness”
and “Certain United States Federal Income Tax Considerations” insofar as they
purport to summarize the provisions of the laws and documents referred to
therein, fairly and accurately summarize the subject matter thereof in all
material respects.

(ss) No proceedings for the merger, consolidation, liquidation or dissolution of
an Issuer or any Guarantor or the sale of all or a material part of the assets
of the Partnership and its subsidiaries or any Guarantor or any material
acquisition by an Issuer or any Guarantor are pending or contemplated.

(tt) Within the preceding six months, none of the Issuers or any of the
Guarantors or any of their Affiliates has, directly or through any agent, made
offers or sales of any security of the Issuers or any of the Guarantors, or
solicited offers to buy or otherwise negotiated in respect of any securities of
the Issuers or the Guarantors, that is or will be integrated with the sale of
the Notes in a manner that would require registration under the Securities Act.

(uu) None of the Issuers, any Guarantor or any of their Affiliates has, directly
or through any person acting on its or their behalf (other than the Initial
Purchasers, as to which no statement is made), offered, solicited offers to buy
or sold the Notes by any form of general solicitation or general advertising
(within the meaning of Regulation D) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

(vv) None of the Issuers, any Guarantors, any of their Affiliates, nor any
person acting on its or their behalf (other than the Initial Purchasers, as to
which no statement is made), has engaged in any directed selling efforts with
respect to the Notes, and each of them has complied with the offering
restrictions requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.

(ww) None of the Issuers, any Guarantor or any of their Affiliates has taken,
directly or indirectly, any action designed to cause or result in, or which has
constituted or which might reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Issuers or any
Guarantor to facilitate the sale or resale of the Notes; nor has the Issuers,
any Guarantor or any of their Affiliates paid or agreed to pay to any person any
compensation for soliciting another to purchase any securities of an Issuer
(except as contemplated by this Agreement).

 

17



--------------------------------------------------------------------------------

(xx) On the Closing Date, the Notes will not be of the same class as securities
listed on a national securities exchange registered under Section 6 of the
Exchange Act or quoted in an automated inter-dealer quotation system; and each
of the Preliminary Offering Memorandum and the Offering Memorandum, as of its
respective date, contains or will contain all the information that, if requested
by a prospective purchaser of the Securities, would be required to be provided
to such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities
Act.

(yy) None of the Transactions (including, without limitation, the use of
proceeds from the sale of the Notes) will violate or result in a violation of
Section 7 of the Exchange Act or any regulation promulgated thereunder,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System.

(zz) The Issuers do not intend to treat any of the transactions contemplated by
the Notes, the Guarantees or the Transaction Documents as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Issuers determine to take any action inconsistent with such
intention, it will promptly notify the Representative thereof. If the Issuers so
notifies the Representative, the Issuers acknowledge that one or more of the
Initial Purchasers may treat its purchase and resale of Notes as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Initial Purchaser or Initial Purchasers, as applicable, will maintain the lists
and other records required by such Treasury Regulation.

2. Purchase, Sale and Delivery of the Notes.

(a) On the basis of the representations, warranties, agreements and covenants
herein contained and subject to the terms and conditions herein set forth, the
Issuers agree to issue and sell $150,000,000 aggregate principal amount of
Notes, and each of the Initial Purchasers, severally and not jointly, agree to
purchase from the Issuers the principal amount of Notes set forth opposite the
name of such Initial Purchaser in Schedule I hereto at a purchase price equal to
97.000% of the principal amount thereof (the “Purchase Price”) plus accrued
interest thereon from October 15, 2012 to the Closing Date. One or more
certificates in definitive form or global form, as instructed by the
Representative for the Notes that the Initial Purchasers have severally agreed
to purchase hereunder, and in such denomination or denominations and registered
in such name or names as the Representative requests upon notice to the Issuers
not later than one full business day prior to the Closing Date, shall be
delivered by or on behalf of the Issuers to the Representative for the
respective accounts of the Initial Purchasers, with any transfer taxes payable
in connection with the transfer of the Notes to the Initial Purchasers duly
paid, against payment by or on behalf of the Initial Purchasers of the Purchase
Price therefor by wire transfer in Federal or

 

18



--------------------------------------------------------------------------------

other funds immediately available to the account of the Issuers. Such delivery
of and payment for the Notes shall be made at the offices of Vinson & Elkins
L.L.P. (“Counsel for the Initial Purchasers”), 1001 Fannin Street, Suite 2500,
Houston, Texas 77002-6760 at 10:00 A.M., New York City time, on October 15,
2012, such time and date of delivery against payment being herein referred to as
the “Closing Date.” The Issuers will make such certificate or certificates for
the Notes available for examination by the Initial Purchasers at the offices of
Counsel for the Initial Purchasers not later than 10:00 A.M., New York City time
on the business day prior to the Closing Date.

(b) The Issuers acknowledge and agree that the Initial Purchasers may offer and
sell Notes to or through any affiliate of an Initial Purchaser and that any such
affiliate may offer and sell Notes purchased by it to or through any Initial
Purchaser.

(c) The Issuers and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Issuers and the Guarantors with respect to the offering of
Notes contemplated hereby (including in connection with determining the terms of
the offering) and not as financial advisors or fiduciaries to, or agents of, the
Issuers, the Guarantors or any other person. Additionally, neither the
Representative nor any other Initial Purchaser is advising the Issuers, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Issuers and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Issuers or the
Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Issuers, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Issuers, the Guarantors or any other
person.

3. Offering of the Notes and the Initial Purchasers’ Representations and
Warranties. Each of the Initial Purchasers, severally and not jointly, represent
and warrant to and agree with the Issuers that:

(a) It is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”).

(b) It will solicit offers for such Notes only from, and will offer such Notes
only to, persons that it reasonably believes to be (A) in the case of offers
inside the United States, to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A, (B) in the case of offers outside the United
States, to persons other than U.S. persons (“foreign purchasers”, which term
shall include dealers or other professional fiduciaries in the United States
acting

 

19



--------------------------------------------------------------------------------

on a discretionary basis for foreign beneficial owners (other than an estate or
trust)) in reliance upon Regulation S under the Securities Act that, in each
case, in purchasing such Notes are deemed to have represented and agreed as
provided in the Offering Memorandum under the caption “Notice to Investors”.

(c) It will not offer or sell the Notes using any form of general solicitation
or general advertising (within the meaning of Rule 502(c) Regulation D) or in
any manner involving a public offering within the meaning of Section 4(2) under
the Securities Act.

(d) With respect to offers and sales outside the United States:

(i) at or prior to the confirmation of any sale of any Notes sold in reliance on
Regulation S, it will have sent to each distributor, dealer or other person
receiving a selling concession, fee or other remuneration that purchases Notes
from it during the distribution compliance period (as defined in Regulation S) a
confirmation or notice substantially to the following effect:

“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons,
(i) as part of their distribution at any time; or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Notes and the date
the Notes were originally issued, except in either case in accordance with
Regulation S or Rule 144A under the Securities Act. Terms used above have the
meanings given to them by Regulation S.”; and

(ii) such Initial Purchaser has offered the Notes and will offer and sell the
Notes (A) as part of its distribution at any time and (B) otherwise until 40
days after the later of the commencement of the offering and the Closing Date,
only in accordance with Rule 903 of Regulation S or as otherwise permitted in
Section 3(b); accordingly, such Initial Purchaser has not engaged nor will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Notes, and such Initial Purchasers has complied and will comply
with the offering restrictions requirements of Regulation S.

Terms used in this Section 3(d) have the meanings given to them by Regulation S.

4. Covenants of the Issuers. The Issuers covenant and agree with the Initial
Purchasers that:

(a) The Issuers will prepare the Preliminary Memorandum, the Offering Memorandum
and the Final Memorandum in the form approved by the Representative and will not
amend or supplement the Preliminary Memorandum, the Offering Memorandum or the
Final Memorandum without first furnishing to the Representative a copy of such
proposed amendment or supplement and will not distribute any Preliminary
Memorandum, the Offering Memorandum, Final Memorandum or, in each case, any
amendment or supplement thereto to which the Representative may reasonably
object.

 

20



--------------------------------------------------------------------------------

(b) The Issuers will furnish to the Initial Purchasers and to Counsel for the
Initial Purchasers concurrently with the Time of Sale and during the period
referred to in paragraph (c) below, without charge, as many copies of the
Preliminary Memorandum and the Offering Memorandum and any amendments and
supplements thereto as they reasonably may request.

(c) Before making, preparing, using, authorizing, approving or referring to any
Issuer Written Communication, the Partnership will furnish to the Representative
and counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Representative reasonably objects.

(d) At any time prior to the completion of the distribution of the Notes by the
Initial Purchasers, if any event occurs or condition exists as a result of which
the Preliminary Memorandum or the Offering Memorandum, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, or if it should be
necessary to amend or supplement the Preliminary Memorandum or the Offering
Memorandum, to comply with applicable law, the Issuers will promptly (i) notify
the Initial Purchasers of the same; (ii) subject to the requirements of
paragraph (a) of this Section 4, prepare and provide to the Initial Purchasers,
at their own expense, an amendment or supplement to the Preliminary Memorandum
or the Offering Memorandum, so that the statements in the Preliminary Memorandum
or the Offering Memorandum as so amended or supplemented will not, in the light
of the circumstances when the Preliminary Memorandum or the Offering Memorandum,
is delivered to a purchaser, be misleading or so that the Preliminary Memorandum
or the Offering Memorandum, as amended or supplemented, will comply with
applicable law; and (iii) supply any supplemented or amended the Preliminary
Memorandum or the Offering Memorandum, to the Initial Purchasers and Counsel for
the Initial Purchasers, without charge, in such quantities as may be reasonably
requested.

(e) The Issuers will (i) cooperate with the Initial Purchasers to qualify the
Notes and the Guarantees for sale by the Initial Purchasers under the laws of
such jurisdictions as the Representative may designate and (ii) maintain such
qualifications for so long as required for the sale of the Notes by the Initial
Purchasers. The Issuers will promptly advise the Initial Purchasers of the
receipt by the Issuers of any notification with respect to the suspension of the
qualification of the Notes for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose. None of the Issuers or any of
the Guarantors shall be required to qualify as a foreign corporation or other
entity or to take any action that would subject it to general service of process
in any such jurisdiction where it is not presently qualified or where it would
be subject to taxation as a foreign corporation or other entity.

 

21



--------------------------------------------------------------------------------

(f) At any time prior to the completion of the distribution of the Notes by the
Initial Purchasers, the Issuers will deliver to the Initial Purchasers such
additional information concerning the business and financial condition of the
Issuers and the Guarantors as the Initial Purchasers may from time to time
request and whenever it or any of its subsidiaries publishes or makes available
to the public (by filing with any regulatory authority or securities exchange or
by publishing a press release or otherwise) any information that would
reasonably be expected to be material in the context of the issuance of the
Notes under this Agreement, shall promptly notify the Initial Purchasers as to
the nature of such information or event. The Issuers will likewise notify the
Initial Purchasers of (i) any decrease in the rating of the Notes or any other
debt securities of an Issuer or any Guarantor by any nationally recognized
statistical rating organization (as defined in Rule 436(g)(2) under the
Securities Act) or (ii) any notice or public announcement given of any intended
or potential decrease in any such rating or that any such securities rating
agency has under surveillance or review, with possible negative implications,
its rating of the Notes, as soon as the Issuers become aware of any such
decrease, notice or public announcement. The Issuers will also, for a period of
three years from the Closing Date, deliver to the Initial Purchasers, as soon as
available and without request, copies of any reports and financial statements
furnished to or filed with the Commission or required to be delivered to the
Trustee or holders of the Notes pursuant to the Indenture or otherwise;
provided, however, that if such reports or financial statements are publically
available on the Commission’s EDGAR database, delivery to the Initial Purchasers
shall not be required.

(g) During the period of one year after the Closing Date, the Issuers will not,
and will not permit any of their Affiliates to, resell any of the Notes that
constitute “restricted securities” under Rule 144 that have been acquired by any
of them, other than pursuant to an effective registration statement under the
Securities Act.

(h) Except as contemplated in the Registration Rights Agreement, none of the
Issuers or any of their Affiliates, nor any person acting on its or their behalf
(other than the Initial Purchasers or any of their respective affiliates, as to
which no statement is made) will, directly or indirectly, make offers or sales
of any security, or solicit offers to buy any security, under circumstances that
would require the registration of the Notes under the Securities Act.

(i) None of the Issuers or any of their Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers or any of their respective
affiliates, as to which no statement is made), will solicit any offer to buy or
offer to sell the Notes by means of any form of general solicitation or general
advertising (within the meaning of Rule 5.02(c) of Regulation D) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

 

22



--------------------------------------------------------------------------------

(j) None the Issuers or any of their Affiliates, nor any person acting on its or
their behalf (other than the Initial Purchasers or any of their respective
affiliates, as to which no statement is made), will engage in any directed
selling efforts (within the meaning of Regulation S) with respect to the Notes,
and each of them will comply with the offering restrictions requirements of
Regulation S.

(k) None of the Issuers or any of their Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers or any of their respective
affiliates, as to which no statement is made), will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any securities that
is or will be integrated with the Notes, in a manner which would require the
registration under the Securities Act of the Notes.

(l) So long as any of the Notes are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, at any time that the Issuers are not
then subject to Section 13 or 15(d) of the Exchange Act, the Issuers will
provide at their expense to each holder of the Notes and to each prospective
purchaser (as designated by such holder) of the Notes, upon the request of such
holder or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Securities Act. (This covenant is intended to be for
the benefit of the holders, and the prospective purchasers designated by such
holders from time to time, of the Notes.)

(m) The Issuers will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Preliminary Memorandum and the Offering
Memorandum.

(n) Until completion of the distribution, neither the Issuers nor any of their
Affiliates will take, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Issuers to facilitate the sale or resale of the Notes.

(o) Each Note will bear a legend substantially to the following effect until
such legend shall no longer be necessary or advisable because the Notes are no
longer subject to the restrictions on transfer described therein:

THIS NOTE AND THE GUARANTEES ENDORSED HEREON HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS NOTE NOR THE GUARANTEES ENDORSED HEREON NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE

 

23



--------------------------------------------------------------------------------

DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. THE HOLDER OF THIS NOTE AND THE GUARANTEES ENDORSED HEREON BY ITS
ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY,
PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF OR THE DATE OF ANY SUBSEQUENT REOPENING OF THE NOTES AND THE LAST DATE ON
WHICH AN ISSUER OR ANY AFFILIATE OF AN ISSUER WAS THE OWNER OF THIS NOTE AND THE
GUARANTEES ENDORSED HEREON (OR ANY PREDECESSOR OF THIS NOTE AND THE GUARANTEES
ENDORSED HEREON) (THE “RESALE RESTRICTION TERMINATION DATE”) ONLY (A) TO AN
ISSUER OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE
FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A
PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT
OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUERS’ AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (i) PURSUANT TO CLAUSE
(D) PRIOR TO THE END OF THE 40 DAY DISTRIBUTION COMPLIANCE PERIOD WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT OR PURSUANT TO CLAUSE (E) PRIOR
TO THE RESALE RESTRICTION TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM,
AND (ii) IN EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE OF
TRANSFER IN THE FORM APPEARING ON THIS NOTE IS COMPLETED AND DELIVERED BY THE
TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF A
HOLDER OR AN ISSUER ON OR AFTER THE RESALE RESTRICTION TERMINATION DATE.

 

24



--------------------------------------------------------------------------------

(p) The Issuers and each of the Guarantors will not, directly or indirectly,
offer, sell, contract to sell or otherwise dispose of any debt securities of an
Issuer or warrants to purchase debt securities issued or guaranteed by the
Issuers or any of the Guarantors and having a tenor of more than one year (other
than the Notes offered pursuant to this Agreement) for a period of 90 days after
the date hereof, without the prior written consent of Wells Fargo Securities,
LLC.

(q) The Issuers will, promptly after they have notified the Representative of
any intention by the Issuers to treat the Transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4),
deliver a duly completed copy of IRS Form 8886 or any successor form to the
Representative.

5. Expenses.

(a) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Issuers and the Guarantors will
pay or cause to be paid all expenses incident to the performance of their
obligations under this Agreement, including: (i) the fees, disbursements and
expenses of the Issuers’ and Guarantors’ counsel, independent accountants and
reserve engineers in connection with the issuance and sale of the Notes and all
other fees or expenses in connection with the preparation of the Preliminary
Memorandum, the Offering Memorandum and the Final Memorandum and all amendments
and supplements thereto, including all printing costs associated therewith, and
the delivery of copies requested by the Initial Purchasers, in the quantities
herein above specified, (ii) all costs and expenses related to the transfer and
delivery of the Notes to the Initial Purchasers, including any transfer or other
taxes payable thereon, (iii) the cost of producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Notes under
state securities laws and all expenses in connection with the qualification of
the Notes for offer and sale under state securities laws as provided in
Section 4(d) hereof, including filing fees and the reasonable fees and
disbursements of Counsel for the Initial Purchasers in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Notes, (v) all document production charges and expenses of counsel to the
Initial Purchasers (but not including their fees for professional services) in
connection with the preparation of this Agreement, (vi) the costs and charges of
the Trustee and any transfer agent, registrar or depositary, (vii) the cost of
the preparation, issuance and delivery of the Notes, (viii) all expenses and
application fees incurred in connection with the approval of the Securities for
book-entry transfer by DTC; (ix) all costs and expenses of the Issuers relating
to investor presentations, including any “road show” presentations undertaken in
connection with the marketing of the offering of the Notes, including, without
limitation, out-of-pocket expenses associated with the production of road show
slides and graphics, fees and expenses of any consultants engaged in connection
with the road show presentations, travel and lodging

 

25



--------------------------------------------------------------------------------

expenses of the officers of the Issuers and the Guarantors, and the cost of any
aircraft chartered in connection with the road show, and (x) all other costs and
expenses incident to the performance of the obligations of the Issuers and the
Guarantors hereunder for which provision is not otherwise made in this Section.
Except as provided in this Section 5 and Section 7 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.

(b) If the sale of the Notes provided for herein is not consummated because any
condition to the obligations of the Initial Purchasers set forth in Section 6
hereof is not satisfied, because this Agreement is terminated pursuant to
Section 9 hereof or because of any failure, refusal or inability on the part of
the Issuers to perform all obligations and satisfy all conditions on its part to
be performed or satisfied hereunder other than by reason of a default by any of
the Initial Purchasers, the Issuers will reimburse the Initial Purchasers upon
demand for all reasonable out-of-pocket expenses (including counsel fees and
disbursements) that shall have been incurred by them in connection with the
proposed purchase and sale of the Notes.

6. Conditions to the Initial Purchaser’s Obligations. The obligations of the
several Initial Purchasers to purchase and pay for the Notes shall be subject to
the accuracy of the representations and warranties of the Issuers and the
Guarantors in Section 1 hereof, in each case as of the date hereof and as of the
Closing Date, as if made on and as of the Closing Date, to the accuracy of the
statements of the Issuers’ and Guarantors’ officers made pursuant to the
provisions hereof, to the performance by the Issuers of their covenants and
agreements hereunder and to the following additional conditions:

(a) The Initial Purchasers shall have received an opinion and 10b-5 statement,
dated the Closing Date, of Haynes and Boone, LLP, counsel for the Issuers, in
form and substance satisfactory to the Initial Purchasers, to the effect set
forth in Exhibit A hereto.

(b) The Initial Purchasers shall have received an opinion and 10b-5 statement,
dated the Closing Date, of the Counsel for the Initial Purchasers with respect
to the issuance and sale of the Notes and such other related matters as the
Initial Purchasers may reasonably require, and the Issuers shall have furnished
to such counsel such documents as it may reasonably request for the purpose of
enabling it to pass upon such matters.

(c) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers and
Counsel for the Initial Purchasers, from UHY LLP, independent public
accountants, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the Offering
Memorandum; provided that the letters shall use a “cut-off date” within three
days

 

26



--------------------------------------------------------------------------------

of the date of such letter and that their procedures, shall extend to financial
information in the Final Memorandum not contained in the Preliminary Memorandum.
References to the Offering Memorandum in this paragraph (c) with respect to
either letter referred to above shall include any amendment or supplement
thereto at the date of such letter.

(d) On the date of this Agreement and on the Closing Date, as the case may be,
each of T.J. Smith, Von Gonten and Netherland Sewell shall have furnished to the
Representative, at the request of the Issuers, reserve report confirmation
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in such letters to underwriters with respect to the reserve and other
operational information contained in the Preliminary Offering Memorandum, the
Offering Memorandum and the Final Offering Memorandum.

(e) (i) None of Partnership nor any of its subsidiaries, shall have sustained,
since the date of the latest audited financial statements included or
incorporated by reference in the Preliminary Memorandum and the Offering
Memorandum (exclusive of any amendment or supplement thereto), any material loss
or interference with their respective businesses or properties from fire,
explosion, flood, accident or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree (whether domestic or foreign) otherwise than as set forth or incorporated
by reference in the Preliminary Memorandum and the Offering Memorandum
(exclusive of any amendment or supplement thereto); and (ii) since the
respective dates as of which information is given in the Preliminary Memorandum
and the Offering Memorandum, there shall not have been any material change in
the capital stock or material increase in the long-term debt of Partnership and
its subsidiaries, or any material change in or effect on or any development
having a prospective change in or effect on the business, operations,
properties, assets, liabilities, stockholders’ equity, earnings, condition
(financial or otherwise), results of operations or management of Partnership and
its subsidiaries, whether or not in the ordinary course of business, otherwise
than as set forth or incorporated by reference in each such Memorandum
(exclusive of any amendment or supplement thereto), the effect of which, in any
such case described in clause (i) or (ii), is, in the sole judgment of the
Representative, so material and adverse as to make it impracticable or
inadvisable to market the Notes on the terms and in the manner described in the
Preliminary Memorandum and the Offering Memorandum (exclusive of any amendment
or supplement thereto).

(f) None of the information set forth in the sections of the Offering Memorandum
entitled “Use of Proceeds” and “Description of Certain Indebtedness” shall have
materially changed, nor shall there have been any material change in the
information with respect to the directors and officers of the

 

27



--------------------------------------------------------------------------------

Issuers from what is incorporated by reference in the Offering Memorandum, if
the effect of any such change, individually or in the aggregate, in the sole
judgment of the Representative makes it impracticable or inadvisable to proceed
with the offering or the delivery of the Notes on the terms and in the manner
described in the Offering Memorandum, exclusive of any amendment or supplement
thereto.

(g) The Initial Purchasers shall have received a certificate, dated the Closing
Date and in form and substance satisfactory to the Initial Purchasers, of the
Chief Executive Officer and the Chief Financial Officer of General Partner as to
the accuracy of the representations and warranties of the Issuers and the
Guarantors in this Agreement at and as of the Closing Date; that the Issuers and
the Guarantors have performed all covenants and agreements and satisfied all
conditions on their respective parts to be performed or satisfied at or prior to
the Closing Date; and as to the matters set forth in Sections 6(e), (f) and (h).

(h) Subsequent to the date hereof, there shall not have been any decrease in the
rating of the Notes or any of the Issuers’ other debt securities by any
“nationally recognized statistical rating agency”, as that term is defined by
the Commission for purposes of Rule 436(g)(2) under the Securities Act, and no
such organization shall have publicly announced that it has under surveillance
or review, or has changed its outlook with respect to, its ratings of the Notes
or any of the Issuers’ other debt securities or any notice or public
announcement given of any intended or potential decrease in any such rating or
that any such securities rating agency has under surveillance or review, with
possible negative implications, its rating of the Notes.

(i) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date, prevent
the issuance or sale of the Notes or the issuance of the Guarantees; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Notes or the issuance of the Guarantees.

(j) The Notes shall be eligible for clearance and settlement through the
Depository Trust Company.

(k) The Initial Purchasers shall have received a counterpart of the Registration
Rights Agreement that shall have been executed and delivered by a duly
authorized officers of the Issuers and the Guarantors.

(l) On or before the Closing Date, the Initial Purchasers and Counsel for the
Initial Purchasers shall have received such further certificates, documents or
other information as they may have reasonably requested from the Issuers and the
Guarantors.

 

28



--------------------------------------------------------------------------------

7. Indemnification and Contribution.

(a) The Issuers and each Guarantor, jointly and severally, agrees to indemnify
and hold harmless each Initial Purchaser, its directors, officers, employees,
agents and affiliates and each person, if any, who controls (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) any
Initial Purchaser against any losses, claims, damages or liabilities, joint or
several, to which such Initial Purchaser or such other person may become
subject, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in the Preliminary
Memorandum, the Offering Memorandum, any Issuer Written Communication or the
Final Memorandum (or any amendment or supplement thereto); or (ii) the omission
or alleged omission to state in the Preliminary Memorandum, the Offering
Memorandum, any Issuer Written Communication or the Final Memorandum (or any
amendment or supplement thereto) a material fact necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading, and will reimburse each Initial Purchaser and each such other
person for any legal or other expenses reasonably incurred by such Initial
Purchaser or such other person in connection with investigating, defending
against or appearing as a third-party witness in connection with any such loss,
claim, damage, liability or action; provided, however, that the Issuers and the
Guarantors will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in the
Preliminary Memorandum, the Offering Memorandum, any Issuer Written
Communication or the Final Memorandum (or any amendment or supplement thereto),
in reliance upon and in conformity with written information furnished to the
Issuers by such Initial Purchasers through the Representative specifically for
use therein as set forth in Section 11 hereof.

(b) Each Initial Purchaser, severally and not jointly, will indemnify and hold
harmless the Issuers and the Guarantors and their respective Affiliates,
directors, officers, and employees and each person, if any, who controls any of
the Issuers or the Guarantors within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Issuers, the Guarantors or any such Affiliates,
directors or officers or such controlling person may become subject, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Preliminary Memorandum, the
Offering Memorandum, any Issuer Written Communication or the Final Memorandum
(or any amendment or supplement thereto), or (ii) the omission or alleged
omission to state in the Preliminary Memorandum, the Offering Memorandum, any
Issuer Written Communication or the Final Memorandum (or any amendment or
supplement thereto) a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to

 

29



--------------------------------------------------------------------------------

the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Issuers by the Initial
Purchasers through the Representative specifically for use therein as set forth
in Section 11 hereof and, subject to the limitation set forth immediately
preceding this clause, will reimburse as incurred, any legal or other expenses
reasonably incurred by the Issuers or the Guarantors or any such Affiliates,
directors or officers or such controlling person in connection with
investigating, defending against or appearing as a third-party witness in
connection with, any such loss, claim, damage, liability or action in respect
thereof.

(c) Promptly after receipt by any person to whom indemnity may be available (the
“indemnified party”) under this Section 7(a) and 7(b) of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against any person from whom indemnity may be sought (the
“indemnifying party”) under this Section 7(a) and Section 7(b), notify such
indemnifying party of the commencement thereof; but the failure so to notify
such indemnifying party will not relieve such indemnifying party from any
liability which it may otherwise have to such indemnified party under this
Section 7, except to the extent it has been materially prejudiced by such
failure. In case any such action is brought against any indemnified party, and
such indemnified party notifies the relevant indemnifying party of the
commencement thereof, such indemnifying party will be entitled to participate
therein and, to the extent that it may wish, to assume the defense thereof,
jointly with any other indemnifying party similarly notified, with counsel
satisfactory to such indemnified party; provided, however, that if the named
parties in any such action (including impleaded parties) include both the
indemnified party and the indemnifying party and the indemnified party shall
have concluded, based on advice of outside counsel, that there may be one or
more legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party or
that representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them, the indemnifying
party shall not have the right to direct the defense of such action on behalf of
such indemnified party or parties and such indemnified party or parties shall
have the right to select separate counsel to defend such action on behalf of
such indemnified party or parties. After notice from an indemnifying party to an
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, such
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) such indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence or (ii) such indemnifying party does not promptly retain counsel
satisfactory to such indemnified party or (iii) such indemnifying party has
authorized the employment of counsel for such indemnified party at the

 

30



--------------------------------------------------------------------------------

expense of the indemnifying party. After such notice from an indemnifying party
to an indemnified party, such indemnifying party will not be liable for the
costs and expenses of any settlement of such action effected by such indemnified
party without the written consent of such indemnifying party. It is understood
and agreed that the indemnifying party shall not, in connection with any
proceeding or related proceeding, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all indemnified
persons. An indemnifying party will not, without the prior written consent of
the indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding in
respect of which indemnification may be sought hereunder (whether or not the
indemnified party or any other person that may be entitled to indemnification
hereunder is a party to such claim, action, suit or proceeding) unless such
settlement, compromise or consent includes an unconditional release of the
indemnified party and such other persons from all liability arising out of such
claim, action, suit or proceeding.

(d) (i) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 7 is unavailable or insufficient, for any
reason, to hold harmless an indemnified party in respect of any losses, claims,
damages or liabilities (including, without limitation, any legal or other
expenses incurred in connection with defending or investigating any action or
claim) (or actions in respect thereof) (“Losses”), the Issuers and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, in order
to provide for just and equitable contribution, agree to contribute to the
amount paid or payable by such indemnified party as a result of such Losses to
which the Issuers and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, may be subject, in such proportion as is appropriate
to reflect the relative benefits received by the Issuers and the Guarantors, on
the one hand, and the Initial Purchasers, on the other, from the offering of the
Notes or (ii) if the allocation provided by the foregoing clause (i) is
unavailable for any reason, not only such relative benefits but also the
relative fault of the Issuers and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, in connection with the statements or omissions
or alleged statements or omissions that resulted in such Losses. The relative
benefits received by the Issuers and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Issuers bear to the total discounts and commissions received by the
Initial Purchasers from the Issuers in connection with the purchase of the Notes
hereunder as set forth in the Final Memorandum. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Issuers, the Guarantors or the Initial Purchasers, the parties’ intent, relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission, and any other equitable considerations appropriate in the
circumstances. The Issuers, the Guarantors and the Initial Purchasers agree that
it would not be just

 

31



--------------------------------------------------------------------------------

and equitable if contribution were determined by pro rata allocation or by any
other method of allocation (even if the Initial Purchasers were treated as one
entity for such purpose) that does not take into account the equitable
considerations referred to above. Notwithstanding any other provision of this
paragraph (d), no Initial Purchaser shall be obligated to make contributions
hereunder that in the aggregate exceed the total underwriting discounts and
commissions received by such Initial Purchaser from the Issuers in connection
with the purchase of the Notes hereunder, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ respective obligations to
contribute hereunder are several in proportion to their respective obligations
to purchase Notes as set forth on Schedule I hereto and not joint. For purposes
of this paragraph (d), each person, if any, who controls an Initial Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and each other person listed in Section 7(a) hereof shall have the
same rights to contribution as such Initial Purchaser, and each affiliate,
director or officer of the Issuers or any Guarantor and each person, if any, who
controls the Partnership within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, shall have the same rights to contribution as
the Issuers and the Guarantors.

(e) The obligations of the Issuers and the Guarantors under this Section 7 shall
be in addition to any obligations or liabilities which the Issuers and the
Guarantors may otherwise have and the obligations of the respective Initial
Purchasers under this Section 7 shall be in addition to any obligations or
liabilities which the Initial Purchasers may otherwise have.

8. Survival. The respective representations, warranties, agreements, covenants,
indemnities and other statements of the Issuers, the Guarantors, their
respective officers, and the several Initial Purchasers set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Issuers, the Guarantors, their
respective officers or directors or any controlling person referred to in
Section 7 hereof or any Initial Purchaser and (ii) delivery of and payment for
the Notes. The respective agreements, covenants, indemnities and other
statements set forth in Sections 5 and 7 hereof shall remain in full force and
effect, regardless of any termination or cancellation of this Agreement.

9. Termination.

(a) The Representative may terminate this Agreement with respect to the Notes by
notice to the Issuers at any time on or prior to the Closing Date in the event
that the Issuers shall have failed, refused or been unable to perform in any
material respect all obligations and satisfy in any material respect all
conditions on their part to be performed or satisfied hereunder at or prior
thereto or if, at or prior to the Closing Date (i) trading in securities
generally on the New York Stock Exchange, the NASDAQ National Market or in the
over-the-counter market, or

 

32



--------------------------------------------------------------------------------

trading in any securities of the Issuers on any exchange or in the
over-the-counter market, shall have been suspended or minimum or maximum prices
shall have been established on any such exchange or market; (ii) there has been
a material disruption in commercial banking or securities settlement, payment or
clearance services in the United States; (iii) a banking moratorium shall have
been declared by New York, North Carolina or federal authorities or (iv) there
shall have been (A) an outbreak or escalation of hostilities between the United
States and any foreign power, (B) an outbreak or escalation of any other
insurrection or armed conflict involving the United States, (C) the occurrence
of any other calamity or crisis involving the United States or (D) any change in
general economic, political or financial conditions which has an effect on the
U.S. financial markets, currency exchange rates or controls or the international
financial markets that, in the case of any event described in this clause (iv),
in the sole judgment of the Representative, makes it impracticable or
inadvisable to proceed with the offer, sale and delivery of the Notes as
disclosed in the Preliminary Memorandum or the Offering Memorandum, exclusive of
any amendment or supplement thereto.

(b) Termination of this Agreement pursuant to this Section 9 shall be without
liability of any party to any other party except as provided in Sections 5 and 7
hereof.

10. Defaulting Initial Purchasers.

(a) If, on the Closing Date, any Initial Purchaser defaults in obligation to
purchase Notes under this Agreement, the non-defaulting Initial Purchasers shall
be obligated to purchase the Notes that such defaulting Initial Purchaser or
Initial Purchasers agreed but failed to purchase on the Closing Date (the
“Remaining Notes”) in the respective proportions that the principal amount of
the Notes set opposite the name of each non-defaulting Initial Purchaser in
Schedule I hereto bears to the total number of the Notes set opposite the names
of all the non-defaulting Initial Purchasers in Schedule I hereto; provided,
however, that the non-defaulting Initial Purchasers shall not be obligated to
purchase any of the Notes on the Closing Date if the total amount of Notes which
the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase on such date exceeds 10% of the total amount of Notes to be purchased
on the Closing Date, and no non-defaulting Initial Purchaser shall be obligated
to purchase more than 110% of the amount of Notes that it agreed to purchase on
the Closing Date pursuant to this Agreement. If the foregoing maximums are
exceeded, the non-defaulting Initial Purchasers, or those other purchasers
satisfactory to the Initial Purchasers who so agree, shall have the right, but
not the obligation, to purchase, in such proportion as may be agreed upon among
them, all the Remaining Notes. If the non-defaulting Initial Purchasers or other
Initial Purchasers satisfactory to the Initial Purchasers do not elect to
purchase the Remaining Notes with 36 hours after any Initial Purchaser defaults
in its obligation to purchase Notes under this Agreement, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser
or the Issuers, except that the Issuers will continue to be liable for the
payment of expenses to the extent set forth herein.

 

33



--------------------------------------------------------------------------------

(b) Nothing contained in this Agreement shall relieve a defaulting Initial
Purchaser of any liability it may have to the Issuers for damages caused by its
default. If other purchasers are obligated or agree to purchase the Notes of a
defaulting or withdrawing Initial Purchaser, the Issuers or the Representative
may postpone the Closing Date for up to five full business days in order to
effect any changes in the Notes, the Guarantees or the Transaction Documents or
in any other document or arrangement that, in the opinion of counsel for the
Issuers or Counsel for the Initial Purchasers, may be necessary.

11. Information Supplied by Initial Purchasers . The statements set forth in the
third paragraph, the fourth sentence of the fifth paragraph and the eighth
paragraph, excluding the last sentence, under the heading “Plan of Distribution”
in the Preliminary Memorandum and the Offering Memorandum, to the extent such
statements relate to the Initial Purchasers, constitute the only information
furnished by the Initial Purchasers to the Issuers for the purposes of Sections
1(a) and 7 hereof.

12. Notices . All communications hereunder shall be in writing and, if sent to
any of the Initial Purchasers, shall be delivered or sent by mail, telex or
facsimile transmission and confirmed in writing to the Representative, 301 South
College Street, Charlotte, North Carolina 28288-0604, Attention: Jeff Gore, with
a copy (which shall not constitute notice) to Vinson & Elkins, 1001 Fannin
Street, Houston, Texas 77002, Attention: Jim Prince, and if sent to the Issuers,
shall be delivered or sent by mail, telex or facsimile transmission and
confirmed in writing to the Issuers at Alta Mesa Holdings, LP, Attention: Harlan
H. Chappelle, 15021 Katy Freeway, Suite 400, Houston, Texas 77094, facsimile
number (281) 530-5278, with a copy (which shall not constitute notice) to Haynes
and Boone, LLP, 1221 McKinney Street, Suite 2100, Houston, Texas 77010,
Attention: William B. Nelson.

13. Successors . This Agreement shall inure to the benefit of and shall be
binding upon the several Initial Purchasers, the Issuers and the Guarantors and
their respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained, this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of the several Initial Purchasers, the Issuers and the Guarantors and
their respective successors and legal representatives, and for the benefit of no
other person, except that (i) the indemnities of the Issuers and the Guarantors
contained in Section 7 of this Agreement shall also be for the benefit of any
person or persons who control any Initial Purchasers within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and (ii) the
indemnities of the Initial Purchasers contained in Section 7 of this Agreement
shall also be for the benefit of the Affiliates, directors and officers of the
Issuers and the Guarantors, and any person or persons who control the Issuers or
the Guarantors within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act. No purchaser of Notes from any Initial Purchaser
shall be deemed a successor to such Initial Purchaser because of such purchase.

 

34



--------------------------------------------------------------------------------

14. Applicable Law. This Agreement shall be governed by the laws of the State of
New York.

15. Consent to Jurisdiction and Service of Process; Waiver of Jury Trial.

(a) All judicial proceedings arising out of or relating to this Agreement may be
brought in any state or federal court of competent jurisdiction in the State of
New York, which jurisdiction is exclusive, and the Issuers and the Guarantors
hereby consent to the jurisdiction of such courts.

(b) Each party agrees that any service of process or other legal summons in
connection with any Proceeding may be served on it by mailing a copy thereof by
registered mail, or a form of mail substantially equivalent thereto, postage
prepaid, addressed to the served party at its address as provided for in
Section 12 hereof. Nothing in this Section shall affect the right of the parties
to serve process in any other manner permitted by law.

(c) Each of the Issuers and the Guarantors hereby waives all right to trial by
jury in any proceeding (whether based upon contract, tort or otherwise) in any
way arising out of or relating to this Agreement. Each of the Issuers and the
Guarantors agrees that a final judgment in any such proceeding brought in any
such court shall be conclusive and binding upon it and may be enforced in any
other courts in the jurisdiction of which it is or may be subject, by suit upon
such judgment.

16. Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder into any currency other than U.S.
dollars, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be the rate at which in
accordance with normal banking procedures the Initial Purchasers could purchase
U.S. dollars with such other currency in the City of New York on the business
day preceding that on which final judgment is given. The obligations of each
Issuers and each Guarantor in respect of any sum due from them to any Initial
Purchaser shall, notwithstanding any judgment in any currency other than U.S.
dollars, not be discharged until the first business day, following receipt by
such Initial Purchaser of any sum adjudged to be so due in such other currency,
on which (and only to the extent that) such Initial Purchaser may in accordance
with normal banking procedures purchase U.S. dollars with such other currency;
if the U.S. dollars so purchased are less than the sum originally due to such
Initial Purchaser hereunder, each Issuer and each Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Initial Purchaser against such loss. If the U.S. dollars so purchased are
greater than the sum originally due to such Initial Purchaser hereunder, such
Initial Purchaser agrees to pay to the Issuers and the Guarantors (but without
duplication) an amount equal to the excess of the U.S. dollars so purchased over
the sum originally due to such Initial Purchaser hereunder.

 

35



--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[The remainder of this page is intentionally left blank.]

 

36



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute an agreement binding the Issuers, the Guarantors and the
Initial Purchasers.

 

Very truly yours, ALTA MESA HOLDINGS, LP

By:

  Alta Mesa Holdings GP, LLC,   as general partner

By:

  /s/ Harlan H. Chappelle  

 

  Harlan H. Chappelle   Chief Executive Officer

 

ALTA MESA FINANCE SERVICES CORP.

By:

  /s/ Harlan H. Chappelle  

 

  Harlan H. Chappelle   Chief Executive Officer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

ARI DEVELOPMENT, LLC

ALTA MESA GP, LLC

ALTA MESA ACQUISITION SUB, LLC

ALTA MESA DRILLING, LLC

ALABAMA ENERGY RESOURCES LLC

ALTA MESA EAGLE, LLC

ALTA MESA ENERGY LLC

AM IDAHO LLC

CAIRN ENERGY USA, LLC

HILLTOP ACQUISITION LLC

LOUISIANA ONSHORE PROPERTIES LLC

THE MERIDIAN PRODUCTION, LLC

THE MERIDIAN RESOURCE, LLC

THE MERIDIAN RESOURCE & EXPLORATION LLC

TMR DRILLING, LLC

VIRGINIA OIL AND GAS, LLC

SUNDANCE ACQUISITION, LLC

TE TMR, LLC

TMR EQUIPMENT CORPORATION

NEW EXPLORATION TECHNOLOGIES COMPANY, L.L.C.

FBB ANADARKO, LLC

LOUISIANA EXPLORATION & ACQUISITION PARTNERSHIP, LLC

BRAYTON MANAGEMENT GP, LLC

BRAYTON MANAGEMENT GP II, LLC

Each by:   /s/ Harlan H. Chappelle   Harlan H. Chappelle   Chief Executive
Officer



--------------------------------------------------------------------------------

ARANSAS RESOURCES, L.P.

BUCKEYE PRODUCTION COMPANY, LP

LOUISIANA EXPLORATION & ACQUISITIONS, LP

NAVASOTA RESOURCES, LTD., LLP

NUECES RESOURCES, LP

OKLAHOMA ENERGY ACQUISITIONS, LP

TEXAS ENERGY ACQUISITIONS, LP

GALVESTON BAY RESOURCES, LP

PETRO ACQUISITIONS, LP

PETRO OPERATING COMPANY, LP

ALTA MESA SERVICES, LP

Each by: Alta Mesa GP, LLC

  By:    /s/ Harlan H. Chappelle     Harlan H. Chappelle     Chief Executive
Officer



--------------------------------------------------------------------------------

Accepted as of the date hereof. WELLS FARGO SECURITIES, LLC

Acting severally on behalf of themselves and the several Initial Purchasers
named in Schedule I hereto

By:   WELLS FARGO SECURITIES, LLC By:    /s/ Jeff Gore   Name: Jeff Gore  
Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

INITIAL PURCHASERS

 

Initial Purchaser

   Aggregate Principal
Amount of Notes to be
Purchased from the  Issuers  

Wells Fargo Securities, LLC

   $ 75,000,000   

Citigroup Global Markets Inc

   $ 22,500,000   

Mitsubishi UFJ Securities (USA), Inc

   $ 22,500,000   

TD Securities (USA) LLC

   $ 11,250,000   

Capital One Southcoast, Inc.

   $ 7,500,000   

ING Financial Markets LLC

   $ 7,500,000   

Global Hunter Securities, LLC

   $ 3,750,000   

Total

   $ 150,000,000   

 

S-I-1



--------------------------------------------------------------------------------

SCHEDULE II

SUBSIDIARY GUARANTORS

ARI DEVELOPMENT, LLC, a Delaware limited liability company

ALTA MESA GP, LLC, a Texas limited liability company

ALTA MESA ACQUISITION SUB, LLC, a Texas limited liability company

ALTA MESA DRILLING, LLC, a Texas limited liability company

ALABAMA ENERGY RESOURCES LLC, a Texas limited liability company

ALTA MESA EAGLE, LLC, a Texas limited liability company

ALTA MESA ENERGY LLC, a Texas limited liability company

AM IDAHO LLC, a Texas limited liability company

CAIRN ENERGY USA, LLC, a Delaware limited liability company

HILLTOP ACQUISITION LLC, a Delaware limited liability company

LOUISIANA ONSHORE PROPERTIES LLC, a Delaware limited liability company

THE MERIDIAN PRODUCTION, LLC, a Texas limited liability company

THE MERIDIAN RESOURCE, LLC, a Delaware limited liability company

THE MERIDIAN RESOURCE & EXPLORATION LLC, a Delaware limited liability company

TMR DRILLING, LLC, a Texas limited liability company

VIRGINIA OIL AND GAS, LLC, a Delaware limited liability company

SUNDANCE ACQUISITION, LLC, a Texas limited liability company

TE TMR, LLC, a Texas limited liability company

TMR EQUIPMENT, LLC, a Texas limited liability company

NEW EXPLORATION TECHNOLOGIES COMPANY, L.L.C., a Texas limited liability company

FBB ANADARKO, LLC, a Delaware limited liability company

LOUISIANA EXPLORATION & ACQUISITION PARTNERSHIP, LLC, a Delaware limited
liability company

ARANSAS RESOURCES, L.P., a Texas limited partnership

BUCKEYE PRODUCTION COMPANY, LP, a Texas limited partnership

LOUISIANA EXPLORATION & ACQUISITIONS, LP, a Texas limited partnership

NAVASOTA RESOURCES, LTD., LLP, a Texas limited liability partnership

NUECES RESOURCES, LP, a Texas limited partnership

OKLAHOMA ENERGY ACQUISITIONS, LP, a Texas limited partnership

TEXAS ENERGY ACQUISITIONS, LP, a Texas limited partnership

GALVESTON BAY RESOURCES, LP, a Texas limited partnership

PETRO ACQUISITIONS, LP, a Texas limited partnership

PETRO OPERATING COMPANY, LP, a Texas limited partnership

ALTA MESA SERVICES, LP, a Texas limited partnership

BRAYTON MANAGEMENT GP, LLC, a Texas limited liability company

BRAYTON MANAGEMENT GP II, LLC, a Texas limited liability company

 

S-II-1



--------------------------------------------------------------------------------

Schedule III

FORM OF PRICING TERM SHEET

 

PRICING SUPPLEMENT   STRICTLY CONFIDENTIAL

$150,000,000

Alta Mesa Holdings, LP

Alta Mesa Finance Services Corp.

9 5/8% Senior Notes due 2018

October 3, 2012

Pricing Supplement dated October 3, 2012 to the Preliminary Offering Memorandum
dated October 2, 2012.

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum. Capitalized terms used below have the meanings
given in the Preliminary Offering Memorandum.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act. The Notes are not transferable except in accordance with the restrictions
described under “Notice to Investors” in the Preliminary Offering Memorandum.

 

Principal Amount:    $150,000,000 Gross Proceeds:    $148,500,000 Title of
Securities:    9 5/8 % Senior Notes due 2018 (the “Notes”) Distribution:   
144A/Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum Final Maturity Date:    October 15, 2018 Issue Price:   
99.000%, plus accrued interest, if any, from October 15, 2012 Coupon:    9 5/8%
Yield to Maturity:    9.850% Interest Payment Dates:    April 15 and October 15
Record Dates:    April 1 and October 1 First Interest Payment Date:    April 15,
2013 Trade Date:    October 3, 2012 Settlement Date:    October 15, 2012 (T+ 7)

 

S-III-1



--------------------------------------------------------------------------------

Optional Redemption Call Schedule:   

 

On or after

   Percentage  

October 15, 2014

     104.813 % 

October 15, 2015

     102.406 % 

October 15, 2016 and thereafter

     100.000 % 

 

Optional Make-Whole Redemption:    Make-whole redemption prior to October 15,
2014, as described in the Preliminary Offering Memorandum Equity Claw:    Up to
35% prior to October 15, 2013 at a redemption price of 109.625% of the principal
amount of the Notes Identification Numbers:    144A:          CUSIP: 021332 AD3
                       ISIN: US021332AD34    Reg S:          CUSIP: U02051 AB3
                        ISIN: USU02051AB38 Initial Purchasers:    Wells Fargo
Securities, LLC, Citigroup Global Markets Inc., Mitsubishi UFJ Securities (USA),
Inc., TD Securities (USA) LLC, Capital One Southcoast, Inc., ING Financial
Markets LLC and Global Hunter Securities, LLC Joint Book Running Managers:   

Wells Fargo Securities, LLC, Citigroup Global Markets Inc. and

Mitsubishi UFJ Securities (USA), Inc.

Co-Managers:    TD Securities (USA) LLC, Capital One Southcoast, Inc., ING
Financial Markets LLC and Global Hunter Securities, LLC Changes from Preliminary
Offering Memorandum:    The following changes will be made to the Preliminary
Offering Memorandum

Revised Use of Proceeds Disclosure

The first sentence of the disclosure under “Offering Memorandum Summary—The
Offering—Use of Proceeds” on page 11 and each other location where it appears in
the Preliminary Offering Memorandum is amended as follows:

We estimate the net proceeds of the offering will be approximately $145.3
million, after deducting the initial purchasers’ discount and our estimated
offering expenses.

Revised Capitalization Disclosure

The following numbers in the “As Adjusted” column under “Capitalization” on page
40 and each other location where they appear in the Preliminary Offering
Memorandum are amended to read as follows:

 

     As of June 30, 2012        As Adjusted        ($ in millions)  

Cash and cash equivalents

   $ 10.0      

 

 

 

Debt:

  

Senior secured revolving credit facility (1)

   $ 76.5   

9 5/8% senior notes due 2018(2)(3)

     450.0      

 

 

 

Total senior debt

     526.5   

Founder notes(4)

     21.5      

 

 

 

Total debt

     548.0   

Partners’ capital

     124.9      

 

 

 

Total capitalization

   $ 672.9      

 

 

 



--------------------------------------------------------------------------------

(3) The $150 million principal amount of notes issued in this offering are
reflected at their face amount. The $1.5 million discount associated with the
issuance of the notes is being amortized over the life of the notes.

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent effected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF Haynes and Boone, LLP

The opinion of Haynes and Boone, LLP to be delivered pursuant to Section 6(a) of
the Purchase Agreement shall be to the effect that:

1. Each of the Partnership and the Operating Partnerships (other than Orion
Operating) are validly existing and in good standing as a limited partnership
under the TBOC with all necessary limited partnership power and authority to own
or lease its properties and to conduct its business as described in the Offering
Memorandum and the Final Memorandum, in each case in all material respects.

2. Each of the General Partner and Operating GP is validly existing and in good
standing as a limited liability company under the TBOC with all necessary
limited liability company power and authority to own or lease its properties and
to conduct its business as described in the Offering Memorandum and the Final
Memorandum, in each case in all material respects. The General Partner has all
necessary limited liability company power and authority to act as general
partner of the Partnership. Operating GP has all necessary limited liability
company power and authority to act as general partner of each Operating
Partnership.

3. The General Partner is the sole general partner of the Partnership with a
0.1% general partner interest in the Partnership; such general partner interest
has been duly authorized and validly issued in accordance with the Partnership
Agreement; and the General Partner owns such general partner interest free and
clear of all liens, encumbrances, security interests, charges or claims in
respect of which a financing statement under the Uniform Commercial Code of the
State of Texas naming the General Partner as debtor is on file in the office of
the Secretary of State of Texas.

4. Finance Corp. has been duly incorporated and is validly existing and in good
standing as a corporation under the Delaware General Corporation Law (the
“DGCL”) with full corporate right, power and authority to own or lease its
properties and to conduct its business in all material respects as described in
the Offering Memorandum and the Final Memorandum.

5. The Partnership is the sole member of Operating GP with a 100% member
interest in Operating GP; such member interest has been duly authorized and
validly issued in accordance with the Operating GP Agreement and is fully paid
(to the extent required under the Operating GP Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 11.053 and 101.206
of the TBOC); and the Partnership owns such member interest free and clear of
all liens, encumbrances, security interests, charges or claims in respect of
which a financing statement under the Uniform Commercial Code of the State of
Texas naming the Partnership as debtor is on file in the office of the Secretary
of State of Texas (other than Permitted Liens).



--------------------------------------------------------------------------------

6. Each of the Guarantors other than the Operating GP is validly existing as a
limited partnership, limited liability partnership or limited liability company,
as the case may be, in good standing under the laws of its jurisdiction of
formation with all limited partnership, limited liability partnership or limited
liability company, as the case may be, right, power and authority necessary to
own or lease its properties and to conduct its business, in each case in all
material respects as described in the Offering Memorandum and the Final
Memorandum.

7. All of the issued shares of capital stock, partnership interests, limited
liability company interests or other ownership interest of each Guarantor has
been duly and validly authorized and issued, are fully paid (to the extent
required under the applicable certificate of incorporation, limited partnership
agreement, limited liability partnership agreement or limited liability company
agreement of each Guarantor and non-assessable (except as such non-assessability
may be affected by Sections 11.053, 101.206 and 153.210 of the TBOC and Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act, as applicable),
and the Partnership, directly or through its wholly owned subsidiaries, owns
100% of such member interest free and clear of all liens, encumbrances, security
interests, charges or claims in respect of which a financing statement under the
Uniform Commercial Code of the State of Texas or the State of Delaware naming
the Partnership, or its applicable wholly owned subsidiary, as debtor is on file
in the office of the Secretary of State of Texas or the Secretary of State of
Delaware (other than Permitted Liens).

8. No consent, approval, authorization or order of, or filing or registration
with, any court or governmental agency or body having jurisdiction over any of
the Issuers or Guarantors or any of their respective properties is required in
connection with the offering, issuance and sale of the Notes (including the
Guarantees) by the Issuers or Guarantors in the manner contemplated by the
Purchase Agreement or in the Final Memorandum, the execution, delivery and
performance of the Purchase Agreement, the Notes, the Exchange Notes, the
Indenture and the Registration Rights Agreement by the Issuers or Guarantors and
the consummation by the Issuers or Guarantors of the transactions contemplated
hereby and thereby, except (i) with respect to the purchase and resale of the
Notes by the Initial Purchasers, under applicable states securities or “Blue
Sky” laws, as to which we express no opinion, (ii) with respect to the Exchange
Notes, as may be required under the Securities Act and applicable state
securities or “Blue Sky” laws as contemplated by the Registration Rights
Agreement, as to which we express no opinion, (iii) with respect to the Trustee
and the Indenture in respect of the Exchange Notes, as may be required under the
Trust Indenture Act, as to which we express no opinion, (iv) for such consents
that have been obtained or made, (v) for such consents that, if not obtained,
would not, individually or in the aggregate, have a Material Adverse Effect or
(vi) as disclosed in the Offering Memorandum and the Final Memorandum.

9. None of the offering, issuance or sale of the Notes by the Issuers and the
Guarantors, respectively, the execution, delivery and performance of the Notes,
the Exchange Notes, the Indenture, the Registration Rights Agreement or the
Purchase Agreement by the Issuers or Guarantors or the consummation of the
transactions



--------------------------------------------------------------------------------

contemplated hereby or thereby (i) constitutes or will constitute a violation of
the agreement of limited partnership, limited liability company agreement or
other organizational documents of any of the Issuers or Guarantors,
(ii) constitutes or will constitute a breach or violation of, or a default, and
no event has occurred that, with notice or lapse of time or both, would
constitute such a default, under any Material Agreement of the Issuers or any
Guarantor, (iii) violates or will violate the TBOC or the laws of the State of
Texas (with respect to the Partnership and the Guarantors organized under the
laws of the State of Texas), the DGCL or the Delaware Limited Liability Company
Act (with respect to Finance Corp. and the Guarantors organized under the laws
of the State of Delaware), or the federal laws of the United States of America,
provided that we express no opinion in this paragraph (10) as to federal or
state securities or anti-fraud laws or (iv) to our knowledge, results or will
result in the creation or imposition of any lien, charge or encumbrance on any
property or assets of the Issuers or Guarantors pursuant to any Material
Agreement of the Issuers or any Guarantor (other than Permitted Liens), which
breaches, violations or defaults, in the case of clauses (ii), (iii) or (iv),
would, individually or in the aggregate, have a Material Adverse Effect.

10. Neither the Issuers nor any Guarantors are an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

11. The Purchase Agreement has been duly and validly authorized, executed and
delivered by each of the Issuers and the Guarantors.

12. The Registration Rights Agreement has been duly authorized, executed and
delivered by each of the Issuers and the Guarantors, and (assuming the due
authorization, execution and delivery thereof by the Initial Purchasers) is a
valid and legally binding agreement of each of the Issuers and the Guarantors,
enforceable against each of them in accordance with its terms; provided that the
enforceability thereof is subject to (i) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting the rights and remedies of creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and contribution and an implied
covenant of good faith and fair dealing.

13. The Indenture has been duly authorized, executed and delivered by each of
the Issuers and the Guarantors, and (assuming the due authorization, execution
and delivery thereof by the Trustee) is a valid and legally binding agreement of
each of the Issuers and the Guarantors, enforceable against each of them in
accordance with its terms; provided that the enforceability thereof is subject
to (i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting the rights and remedies of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.



--------------------------------------------------------------------------------

14. The Notes and the Guarantees have been duly authorized by each of the
Issuers and the Guarantors, respectively, the Notes are substantially in the
form contemplated by the Indenture and have been validly executed by each of the
Issuers, and, when duly authenticated by the Trustee in the manner provided for
in the Indenture and delivered to and paid for by the Initial Purchasers under
the Purchase Agreement, will constitute valid and binding obligations of the
Issuers and the Guarantors, respectively, enforceable against them in accordance
with their respective terms, except as enforcement thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting the rights and remedies of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.

15. The Exchange Notes have been duly authorized by the Issuers and the
Guarantors, respectively, and, when the Exchange Notes have been validly issued
and duly authenticated in accordance with the terms of the Indenture, the
Registration Rights Agreement and the Exchange Offer and the Exchange Notes will
have been validly executed, will constitute valid and binding obligations of the
Issuers and the Guarantors, respectively, enforceable against them in accordance
with their respective terms, except as enforcement thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting the rights and remedies of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.

16. The statements set forth or incorporated by reference in each of the
Preliminary Memorandum and the Final Memorandum (i) under the captions “Offering
Memorandum Summary” and “Description of Notes,” insofar as they purport to
constitute summaries of the terms of the Notes, are accurate in all material
respects, (ii) under the caption “Certain United States Federal Income Tax
Considerations” and, incorporated by reference from Item 1 of the Partnership’s
Annual Report on Form 10-K for the year ended December 31, 2011, under the
captions “Business – Other Regulation of the Oil and Natural Gas Industry” and
“Business – Environmental Matters and Regulation,” insofar as they purport to
constitute summaries of statutes, legal, governmental and regulatory
proceedings, fairly summarize the matters described therein in all material
respects and (iii) under the caption “Description of Certain Indebtedness,”
insofar as they purport to constitute summaries of contracts and other
documents, are accurate in all material respects.

17. Assuming the accuracy of the representations and warranties and compliance
with the agreements of the Issuers and the Guarantors and the Initial Purchasers
contained in the Purchase Agreement and assuming the Notes are issued and sold
under the circumstances contemplated by the Purchase Agreement and the Final
Memorandum, no registration of the Notes under the Securities Act, and no
qualification of an indenture under the Trust Indenture Act, are required for
the offer and sale by the Initial Purchasers of the Notes in the manner
contemplated by the Purchase Agreement.



--------------------------------------------------------------------------------

In addition, Haynes and Boone, LLP shall include in its opinion or a separate
letter the following language:

We have participated in conferences with officers and other representatives of
the Issuers, representatives of UHY LLP, the independent registered public
accounting firm of the Partnership, and your representatives, at which the
contents of the Preliminary Memorandum, the Offering Memorandum, the Final
Memorandum and related matters were discussed. The purpose of our professional
engagement was not to establish or confirm factual matters set forth in the
Preliminary Memorandum, the Offering Memorandum, and the Final Memorandum
(except as and to the extent stated in paragraph 16 above), and we have not
undertaken to verify independently any of the factual matters in such documents.
Moreover, many of the determinations required to be made in the preparation of
the Final Memorandum involve matters of a non-legal nature. Accordingly, we do
not pass upon and do not assume responsibility for the accuracy, completeness or
fairness of the statements contained in, the Preliminary Memorandum, the
Offering Memorandum and the Final Memorandum (except as and to the extent stated
in paragraph 16 above). Subject to the foregoing and on the basis of the
information we gained in the course of performing services referred to above, we
advise you that nothing came to our attention that caused us to believe that:

(a) the Offering Memorandum as of the Time of Sale, included an untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or

(b) the Final Memorandum, as of its date and as of the Closing Date, included or
includes an untrue statement of a material fact or omitted or omits to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

it being understood that we express no statement or belief in this letter with
respect to (i) the financial statements and related schedules, including the
notes and schedules thereto and the auditor’s report thereon, included or
incorporated by reference therein or omitted therefrom, (ii) any other financial
or accounting information or data, or oil and gas reserve data, related future
net cash flow or revenue data and related reserve and future net cash flow or
reserve information contained or incorporated by reference therein or omitted
therefrom or (iii) the representations and warranties and other statements of
fact included in the exhibits to any document incorporated by reference therein.